                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                        Case No. 2:18-cr-566

         Plaintiff,                                MEMORANDUM DECISION AND
                                                   ORDER GRANTING MOTION TO
         vs.                                       DISMISS INDICTMENT

  JULIO RIVAS-GOMEZ

         Defendant.                                Judge Clark Waddoups


       Before the court is Mr. Rivas-Gomez’s Motion to Dismiss, (ECF No. 16). For the reasons

stated below, the court GRANTS the motion.

                                               Background

       Mr. Rivas-Gomez is a citizen of Mexico. (ECF No. 16-1 at 5.) In June of 1997, he

entered the United States without authorization. (See ECF No. 16-1 at 1.) On or around June 6,

2002, Mr. Rivas-Gomez received a document titled “Notice to Appear. (See ECF No. 16-1 at 5.)

This document alleged that Mr. Rivas-Gomez (1) was not citizen or national of the United States;

(2) was a native and citizen of Mexico; (3) had entered the United States at an unknown date in

June, 1997; (4) without being admitted or paroled after inspection by an Immigration Officer.

(ECF No. 16-1 at 5.) The document advised Mr. Rivas-Gomez that he was required to appear

before an immigration judge at a “date, time[,] and place to be set.” (ECF No. 16-1 at 5.)

According to the Government, Mr. Rivas-Gomez was then “detained in ICE custody pending his

hearing.” (ECF No. 20 at 2.)

       On or around June 13, 2002, Mr. Rivas-Gomez received a document titled a “Notice of

Hearing in Removal Proceedings.” (ECF No. 23-1 at 2.) This document provided that “the above
captioned case has been scheduled for a MASTER hearing before the Immigration Court on

Jul[y] 15, 2002 at 8:30 a.m. at ” a courtroom in Lancaster, California. (ECF No. 23-1 at 2.)

       It appears that on July 15, 2002, an immigration court ordered Mr. Rivas-Gomez

removed. (ECF No. 16-1 at 3.) The next day, it appears that he was taken to the San Ysidro port

of entry and was deported “afoot.” (ECF No. 16-1 at 2.)

       On December 19, 2018, the Government filed an Information charging Mr. Rivas-Gomez

with a single count of illegal reentry in violation of 8 U.S.C. § 1326. (ECF No. 1.) Mr. Rivas-

Gomez represents that this charge is based on the immigration court’s 2002 removal order. (See

ECF No. 16 at 2.) The Government does not dispute this.

       On May 27, 2019, Mr. Rivas-Gomez filed a Motion to Dismiss the Indictment, arguing

that the single charge of illegal reentry “should be dismissed because the Notice to Appear did

not include all of the information necessary to confer jurisdiction on the immigration court.”

(ECF No. 16 at 2 (citing Pereira v. Sessions, 138 S. Ct. 2105 (2018); United States v. Zuniga-

Hernandez, 1:18-cr-53, 2019 WL 2161551 (D. Utah May 17, 2019).)

       In Zuniga-Hernandez, this court held that “under a plain reading of 8 C.F.R. § 1003.13, 8

C.F.R. § 1003.14, and 8 U.S.C. § 1229(a), a notice to appear that provides the date and time of

an alien’s removal proceeding is required in order to vest an immigration court with subject

matter jurisdiction over that alien.” Zuniga-Hernandez, 2019 WL 2161551 at *4. The court also

held that if an immigration court lacks jurisdiction, any removal order it enters is void. See id. at

*5. The court further held that if a removal order is void, an alien-defendant is not required to

satisfy 8 USC § 1326(d) in order to challenge its validity. See id. At the time of this writing, the

Tenth Circuit has issued no binding opinion precluding the court’s conclusions in Zuniga-

Hernandez.



                                                  2
                                              Analysis

       In response to Mr. Rivas-Gomez’s Motion, the Government makes three primary

arguments. The court addresses each in turn.

   I. 1326(d)

        First, the Government argues that “because [Mr. Rivas-Gomez] fails to meet his burden

under § 1326(d) his collateral attack of the removal order should be rejected.” (ECF No. 20 at 3.)

In support of this argument, the Government relies most heavily on an unpublished Tenth Circuit

decision, Garcia-Galvan. The panel in Garcia-Galvan held that an alien-defendant challenging a

prior removal order “even if based on subject-matter jurisdiction,” “must satisfy § 1326(d)’s

conditions” because the “statute does not exempt subject-matter jurisdiction challenges from this

requirement . . . .” United States v. Garcia-Galvan, No. 18-6198, 2019 WL 2513637, at *3 (10th

Cir. June 18, 2019) (citing United States v. Millan-Torres, 139 F. App’x 105, 109 (10th Cir.

2005) (another unpublished decision) as “expressing doubt about the notion of a ‘broader

exception for all collateral attacks based on jurisdictional failings,’ noting that ‘no federal court

has yet adopted that view.’”)). As an unpublished decision, Garcia-Galvan is not binding on this

court. The court does not find its reasoning persuasive and declines to adopt it.

       This court has already held that if an “immigration court did not have jurisdiction over

[an alien-defendant] the [underlying] Removal Order is void, and [the alien-defendant] is free to

challenge that court’s order at any point.” United States v. Zuniga-Hernandez, No. 1:18-CR-53,

2019 WL 2161551, at *5 (D. Utah May 17, 2019). The court sees no reason to depart from its

prior holding. It is well established that defects relating to subject matter jurisdiction may be

raised at anytime. If the immigration court lacked subject matter jurisdiction to enter the removal

order, it was void from the outset. As this court previously held, “8 USC § 1326(d) does not



                                                  3
control when the” removal order at issue “was entered by a court that did not have subject matter

jurisdiction over the challenger.” Zuniga-Hernandez, 2019 WL 2161551 at *5. The question for

this court is whether the immigration court’s order was void.

   II. The Government Argues that the Immigration Court had Jurisdiction

       Before addressing the Government’s arguments, the court finds it helpful to discuss

certain principles related to separation of powers and administrative law.

Separation of Powers Principles

       First, an “immigration court, despite its name, is an executive branch agency.” Angov v.

Lynch, 788 F.3d 893, 906 (9th Cir. 2015); see also Maldonado v. United States Dep't of

Homeland Sec., No. CIV 09-0616 MV/CG, 2010 WL 11623490, at *2 (D.N.M. Mar. 11, 2010)

(“Immigration court is a non-judicial body. These courts form part of the Executive Branch of

government . . . .”). The executive branch of government, like Congress, is a political branch of

the federal government. “The political branches of the federal government . . . possess concurrent

authority over immigration matters.” Jean v. Nelson, 727 F.2d 957, 965 (11th Cir. 1984).

“Congress may exercise its implied powers in the immigration field through its legislative

powers, while the Executive has two sources of authority in this area: (1) power delegated by

Congress through statutes such as the [Immigration and Naturalization Act] and (2) its inherent

power, arising out of the Executive’s plenary authority over foreign relations.” Id. At issue here

is the power delegated to the Executive by Congress.

       Through the passage of the INA, Congress delegated authority to the Attorney General to

“establish . . . regulations, delegate . . . authority, and perform such other acts as the Attorney

General determines to be necessary for carrying out this section.” 8 U.S.C. § 1103(g)(2). To be

sure, the Attorney General and “other executive officials” “benefit from” Congress’s “extremely



                                                   4
broad delegations.” Jean, 727 F.2d at 966. But “[d]espite these broad grants of authority,

executive officials,” when exercising power delegated to them by Congress “function as agents

of Congress in enforcing the law . . . .” Id. at 966 (internal quotation marks omitted) (citations

omitted). “If such officers depart from the zone of authority charted in the statute they act

illegally and their actions can be corrected in the courts.” Id.

Administrative Law Principles

       “Chevron deference is the deference afforded to an agency’s interpretation of a statute it

is charged with administering . . . .” Linares Huarcaya v. Mukasey, 550 F.3d 224, 229 (2d Cir.

2008). The Supreme Court has previously applied Chevron principles to statutory interpretation

by the Attorney General and the Board of Immigration Appeals. See Immigration and

Naturalization Service v. Aguirre–Aguirre, 526 U.S. 415, 424–25, 119 S.Ct. 1439, 143 L.Ed.2d

590 (1999).

       “Chevron is rooted in a background presumption of congressional intent: namely, ‘that

Congress, when it left ambiguity in a statute’ administered by an agency, ‘understood that the

ambiguity would be resolved, first and foremost, by the agency, and desired the agency (rather

than the courts) to possess whatever degree of discretion the ambiguity allows.” City of

Arlington, Tex. v. F.C.C., 569 U.S. 290, 296, 133 S. Ct. 1863, 1868, 185 L. Ed. 2d 941 (2013).

“[T]he question a court faces when confronted with an agency’s interpretation of a statute it

administers is always, simply, whether the agency has stayed within the bounds of its statutory

authority.” Id. at 296 (emphasis in original).

       The Government argues that (A) the immigration judge was vested with jurisdiction, (B)

the Board of Immigration Appeals’ recent precedential opinion resolves the issue before the

court and (C) Pereira’s narrow holding does not address jurisdiction.



                                                   5
       A. The Immigration Court Was Never Properly Vested With Jurisdiction

       The Government argues that the Attorney General established a regulatory framework

that allows for jurisdiction to vest with the immigration court upon that court’s receipt of a notice

to appear—regardless of whether the notice to appear contains the time and place of the hearing.

The Government argues that this framework “is entitled to substantial deference on review under

Chevron . . . .” (ECF No. 20 at 12.)

       Under Chevron, “[w]hen a court reviews an agency’s construction of the statute which it

administers, it is confronted with two questions.” Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,

Inc., 467 U.S. 837, 842, 104 S. Ct. 2778, 2781, 81 L. Ed. 2d 694 (1984). “First, applying the

ordinary tools of statutory construction, the court must determine ‘whether Congress has directly

spoken to the precise question at issue. If the intent of Congress is clear, that is the end of the

matter; for the court, as well as the agency, must give effect to the unambiguously expressed

intent of Congress.’” City of Arlington, Tex. v. F.C.C., 569 U.S. 290, 296, 133 S. Ct. 1863, 1868,

185 L. Ed. 2d 941 (2013) (citation omitted). “But ‘if the statute is silent or ambiguous with

respect to the specific issue, the question for the court is whether the agency’s answer is based on

a permissible construction of the statute.’” Id. Most relevant here are two statutes—8 U.S.C. §

1229 and 8 U.S.C. § 1229a.

       8 U.S.C. § 1229 is titled “Initiation of removal proceedings.” It provides that “[i]n

removal proceedings under section 1229a of this title, written notice (in this section referred to as

a ‘notice to appear’) shall be given in person to the alien . . . specifying,” among other things

“[t]he time and place at which the proceedings will be held.” 8 U.S.C. § 1229(a)(1)(G)(i).

       8 U.S.C. § 1229a is titled “Removal proceedings.” It provides that [a]n immigration

judge shall conduct proceedings for deciding the inadmissibility or deportability of an alien.”



                                                   6
8 U.S.C. § 1229a.

       Neither 8 U.S.C. § 1229 nor § 1229a address how jurisdiction vests with the immigration

court. Thus, Congress has not “directly spoken to” that “precise question.” Chevron, 467 U.S. at

842. “When Congress has not directly addressed the precise interpretative question at issue,”

“the agency is charged with filling the gap left open by the ambiguity.” E.P.A. v. EME Homer

City Generation, L.P., 572 U.S. 489, 513, 134 S. Ct. 1584, 1603, 188 L. Ed. 2d 775 (2014)

(citations omitted) (internal quotations omitted). The Government overstates the breadth of that

gap.

       The “precise question” left unanswered by any ambiguity in §§ 1229 and 1229a has been

answered through the promulgation of 8 C.F.R. §§ 1003.13, 1003.14, and 1239.1. Those

regulations provide that jurisdiction vests when a charging document is filed with the

immigration court. Section 1239.1 provides that “[e]very removal proceeding conducted under

section 240 of the Act (8 U.S.C. 1229a) to determine the deportability or inadmissibility of an

alien is commenced by the filing of a notice to appear with the immigration court.” 8 C.F.R. §

1239.1 (bold added). Section 1003.14 provides that “[j]urisdiction vests, and proceedings before

an Immigration Judge commence, when a charging document is filed with the Immigration

Court by the Service.” 8 C.F.R. § 1003.14 (bold added). “Charging document means the written

instrument which initiates a proceeding before an Immigration Judge.” 8 C.F.R. § 1003.13 (bold

added). “For proceedings initiated after April 1, 1997,” a charging document “include[s] a

Notice to Appear, a Notice of Referral to Immigration Judge, and a Notice of Intention to

Rescind and Request for Hearing by Alien.” 8 C.F.R. § 1003.13 (bold added).

       The Government argues that “[t]he regulations do not . . . incorporate the statutory

definition of ‘Notice to Appear’ found in § 1229(a)(1).” (ECF No. 20 at 12.) The Government’s



                                                7
position is that the time and place information required by the statute “is not required by the

regulation and is not a prerequisite to the immigration court being properly vested with

jurisdiction to conduct the removal proceeding.” (ECF No. 20 at 13 (emphases in original).) The

Government overlooks that 8 C.F.R. § 1239.1 indirectly references 8 U.S.C. 1229(a). That

regulation provides: “Commencement. Every removal proceeding conducted under section 240

of the Act (8 U.S.C. 1229a) to determine the deportability or inadmissibility of an alien is

commenced by the filing of a notice to appear with the immigration court.” 8 C.F.R. § 1239.1

(bold added). Section 1229a provides the authority under which “[a]n immigration judge shall

conduct proceedings for deciding the inadmissibility or deportability of an alien.” 8 U.S.C. §

1229a. Section 1229(a), in turn, provides that “[i]n removal proceedings under section 1229a . . .

written notice (in this section referred to as a ‘notice to appear’) shall be given in person to the

alien . . . specifying,” among other things, “[t]he time and place at which the proceedings will be

held.” 8 U.S.C. § 1229(a)(1)(G)(i). Section 1229(a) thus makes clear that a “notice to appear”

initiates removal proceedings under 1229a. In other words, a “notice to appear” under section

1229(a) is unquestionably tied to removal proceedings under section 1229a. By referencing a

“notice to appear” in “removal proceedings” “under” 1229a, the Executive Branch tied the

meaning of the term “notice to appear” under the regulations to the controlling statutes. As the

Seventh Circuit recently recognized, “[i]f Congress has defined a term, then an implementing

regulation cannot re-define that term in a conflicting way.” Ortiz-Santiago, 924 F.3d at 961.

       The Attorney General is entitled to Chevron deference with respect to the specific issue

left unanswered by Congress. Here, the specific issue left unanswered by the relevant statutes is

how jurisdiction vests with the immigration court. The Attorney General answered that specific

issue—jurisdiction vests when a charging document is filed with the immigration court. A



                                                  8
charging document, as the Government recognizes, “may take different forms.” (ECF No. 20 at

12.) Relevant here is only one form of a charging document—the Notice to Appear. The question

becomes what constitutes a Notice to Appear. On this point, Congress left no ambiguity—no gap

to fill—a Notice to Appear must contain the time and place information. Thus, on this point, the

Attorney General is not entitled to Chevron deference. Because the Notice to Appear that Mr.

Rivas-Gomez received contained no such information, it was not a valid Notice to Appear.

Thus, the immigration court was not vested with jurisdiction. The immigration court’s removal

order was therefore void.

       B. Board of Immigration Appeals

       The Government argues that the Board of Immigration Appeals issued a “precedential

opinion adopting the view that a Notice to Appear need not include the date and time of the

hearing to vest jurisdiction in an immigration court.” (ECF No. 20 at 14 (citing Matter of

Bermudez-Cota, 27 I. & N. Dec. 441, 447 (BIA 2018).) In Bermudez-Cota, the Board of

Immigration Appeals held that “a notice to appear that does not specify the time and place of an

alien’s initial removal hearing vests an Immigration Judge with jurisdiction over the removal

proceedings and meets the requirements of section 239(a) [8 U.S.C. 1229(a)] of the Act, so long

as a notice of hearing specifying this information is later sent to the alien.” Bermudez-Cota, 27 I

& N at 447.

       On June 24, 2019, the Government filed an addendum “to add a document . . . to the

original Exhibit filed with its Response.” (ECF No. 23 at 1.) “The document is a Notice of

Hearing in Removal Proceedings for” Mr. Rivas-Gomez. (ECF No. 23 at 1.) The Government

notes that “[t]he Notice of Hearing shows that Rivas-Gomez was provided notice of his hearing

which was set for June 15, 2002. (ECF No. 23 at 2.)



                                                 9
       The Government appears to invite the court to infer that jurisdiction vested with the

immigration court because this Notice of Hearing contained the time and place of Mr. Rivas-

Gomez’s hearing. But 8 C.F.R. § 1003.13 does not include a “Notice of Hearing in Removal

Proceedings” as a “charging document” which vests jurisdiction with an immigration court upon

filing. A charging document includes “a Notice to Appear, a Notice of Referral to Immigration

Judge, and a Notice of Intention to Rescind and Request for Hearing by Alien.” 8 C.F.R. §

1003.13. Further a charging document “means the written instrument which initiates a

proceeding before an Immigration Judge.” .” 8 C.F.R. § 1003.13 (bold added). Based on the

Government’s own factual summary, Mr. Rivas-Gomez was “detained in ICE custody” on June

6, 2002 “pending his hearing”—approximately one week before he received the Notice of

Hearing on June 13, 2002. (ECF No. 20 at 2; ECF No. 20-1 at 2.) Mr. Rivas-Gomez’s removal

proceedings were therefore “initiated” on June 6, 2002 through his receipt of the (invalid) Notice

to Appear. The later “Notice of Hearing” was not a “charging document” under the regulation

because it did not “initiate” his removal proceedings.

       Under the regulatory framework, jurisdiction vests upon the filing of a charging

document. The “Notice of Hearing” that Mr. Rivas-Gomez received is not a “charging

document” under the relevant regulation. A “Notice to Appear” is a “charging document” under

the regulation. The court must therefore consider whether the “Notice to Appear” that was filed

with the immigration court constitutes a valid “Notice to Appear.” “[B]ecause the statute . . .

unambiguously” requires a Notice to Appear to contain the time and place of an alien’s initial

removal hearing, the “Board’s interpretation,” is foreclosed. C.f. Esquivel-Quintana v. Sessions,




                                                10
137 S. Ct. 1562, 1572, 198 L. Ed. 2d 22 (2017). Chevron does not apply to the Board’s

conclusion.1

           C. Government’s Argument that Pereira Does not Address Jurisdiction

           The Government argues that the Supreme Court’s decision in Pereira to remand the case

for further proceedings undercuts “the contention that the deficiency highlighted by the Court is

fatal to the immigration court’s jurisdiction.” (ECF No. 20 at 20.) The issue of the immigration

court’s jurisdiction was not before the Court in Pereira. It is before this court. With the benefit of

briefing on this issue, the court has concluded that compliance with 8 U.S.C. 1229a is a

prerequisite for the vesting of the immigration court’s jurisdiction.

    III.      Government’s Claim-Processing Rule Argument

           The Government argues, in the alternative, that “this Court should follow the outcome

from Ortiz-Santiago and hold that “the rule to include a date and time on the NTA is not

jurisdictional, but is instead a procedural claim-processing rule.” (ECF No. 20 at 20.) In Ortiz-

Santiago, the Seventh Circuit distinguished between “truly jurisdictional rules” and “claim-

processing rules.” Ortiz-Santiago v. Barr, 924 F.3d 956, 963 (7th Cir. 2019). The Seventh

Circuit relied primarily on the Supreme Court’s decision in Gonzalez v. Thaler, 565 U.S. 134,

141, 132 S. Ct. 641, 648, 181 L. Ed. 2d 619 (2012) in making this distinction. In Gonzalez, the

Supreme Court explained that “truly jurisdictional rules” govern “a court’s adjudicatory




1
  Like the Seventh Circuit in Ortiz-Santiago, the court is also troubled that the Board “took no note of” the statutory
evolution that occurred through the passage of IIRIRA—wherein Congress “appears to have rejected the two-step
approach . . .” Ortiz-Santiago v. Barr, 924 F.3d 956, 962 (7th Cir. 2019). As the Seventh Circuit stated: “[t]he Board
took no note of this statutory evolution,” “nor did [the Board] explain how its decision complied with the present
statutory language. These omissions are troubling . . . .” Id.




                                                          11
authority” while “nonjurisdictional ‘claim-processing rules’” do not. Gonzalez, 565 U.S. at 141.

The Supreme Court explained “the following principle: A rule is jurisdictional ‘if the Legislature

clearly states that a threshold limitation on a statute’s scope shall count as jurisdictional.” Id. at

141–42. “But if ‘Congress does not rank a statutory limitation on coverage as jurisdictional,

courts should treat the restriction as nonjurisdictional.’” Id. (citation omitted).

        Applying that principle, the Seventh Circuit held that “[t]he requirement that a Notice

include, within its four corners, the time, date, and place of the removal proceeding is not

‘jurisdictional’ in nature ” because 8 U.S.C. § 1229(a)(1)(G)(i) “says nothing about the agency’s

jurisdiction.” Ortiz-Santiago, 924 F.3d at 958, 963. Rather, according to the Seventh Circuit, “[i]t

is instead the agency’s version of a claim-processing rule, violations of which can be forfeited if

an objection is not raised in a timely manner.” Id. at 958. Importantly, the Seventh Circuit

acknowledged that the “line of authority” upon which it relied to reach this conclusion “arose in

the context of the courts rather than agencies” but nevertheless found “the principle a useful one

here as well.” Id. This court has serious reason to doubt whether the “Gonzalez principle”—that

a rule is only jurisdictional if Congress clearly states that a threshold limitation on a statute’s

scope shall count as jurisdictional—applies here, to an agency rather than an Article III court.

        In City of Arlington, the question presented to the Supreme Court was “whether a court

must defer under Chevron to an agency’s interpretation of a statutory ambiguity that concerns the

scope of the agency’s statutory authority (that is, its jurisdiction).” City of Arlington, Tex. v.

F.C.C., 569 U.S. 290, 296–97, 133 S. Ct. 1863, 1868, 185 L. Ed. 2d 941 (2013). The Court

ultimately answered that question affirmatively. In answering this question, the Supreme Court

noted that there are meaningful distinctions between “jurisdictional” and “nonjurisdictional”

questions in the judicial context, but not necessarily for agencies. The Supreme Court noted that



                                                  12
“[t]he misconception that there are for Chevron purposes, separate ‘jurisdictional’ questions on

which no deference is due derives, perhaps, from a reflexive extension to agencies of the very

real division between the jurisdictional and nonjurisdictional that is applicable to courts.” City

of Arlington, 569 U.S. at 297 (bold added). The Supreme Court ultimately explained that

“[w]here Congress has established a clear line, the agency cannot go beyond it; and where

Congress has established an ambiguous line, the agency can go no further than the ambiguity

will fairly allow.” Id. at 307. “But in rigorously applying the latter rule, a court need not pause to

puzzle over whether the interpretive question presented is ‘jurisdictional.’” Id. “If ‘the agency’s

answer is based on a permissible construction of the statute,’ that is the end of the matter.” Id.

(quoting Chevron, 467 U.S. at 842).

       Based on City of Arlington, and its skepticism towards the “reflexive extension to

agencies of the very real division between . . . jurisdictional and nonjurisdictional that is

applicable to courts,” City of Arlington, 569 U.S. at 297 (bold added), this court declines to

adopt the Seventh Circuit’s reasoning in Ortiz-Santiago that a Notice to Appear “is not

‘jurisdictional’ in nature.” Ortiz-Santiago, 924 F.3d at 958. The relevant statutes are ambiguous

as to when jurisdiction vests with an immigration court. Despite the Seventh Circuit’s position to

the contrary, the Attorney General’s decision to characterize the initiation of immigration

proceedings as a question of “jurisdiction” is relevant. The Attorney General was filling in a gap

of statutory ambiguity. On that specific issue, the court sees no reason why the Attorney

General’s answer is not “based on a permissible construction of the statute.” Chevron, 467 U.S.

at 843. On this specific issue, which relates to the Attorney General’s “interpretation of a

statutory ambiguity that concerns the scope of [his] authority (that is, its jurisdiction),” City of




                                                  13
Arlington, 569 U.S. at 296–97, this court defers to the Attorney General—jurisdiction vests when

a charging document is filed with the immigration court.

       But as explained above, Congress left no ambiguity regarding the meaning of a “Notice

to Appear.” On this point, “Congress has established a clear line,” and the Attorney General

“cannot go beyond it”—a Notice to Appear must contain the required time and place

information.

                                           Conclusion

       Because the Notice to Appear that was filed in this case did not contain the time and

place information required under 8 USC § 1229(a), the immigration court was never vested with

subject matter jurisdiction over Mr. Rivas-Gomez. The immigration court’s Removal Order is

therefore void. Mr. Rivas-Gomez may therefore challenge the validity of the immigration court’s

removal order at any time. Because the Removal Order is void, as a matter of law, the

government is incapable of proving a necessary element of the crime charged. The charge must

therefore be dismissed. For the reasons stated, the court GRANTS Mr. Rivas-Gomez’s Motion to

Dismiss, (ECF No. 16).



       DATED this 3rd day of July, 2019.

                                                    BY THE COURT:




                                                    CLARK WADDOUPS
                                                    United States District Court Judge




                                               14
